Name: 2003/163/EC: Commission Decision of 7 March 2003 amending Decisions 1999/283/EC and 2000/585/EC as regards Botswana (Text with EEA relevance) (notified under document number C(2003) 713)
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  animal product;  tariff policy;  agricultural policy;  cooperation policy;  trade
 Date Published: 2003-03-11

 Avis juridique important|32003D01632003/163/EC: Commission Decision of 7 March 2003 amending Decisions 1999/283/EC and 2000/585/EC as regards Botswana (Text with EEA relevance) (notified under document number C(2003) 713) Official Journal L 066 , 11/03/2003 P. 0041 - 0048Commission Decisionof 7 March 2003amending Decisions 1999/283/EC and 2000/585/EC as regards Botswana(notified under document number C(2003) 713)(Text with EEA relevance)(2003/163/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Regulation (EC) No 1452/2001(2), and in particular Article 14(3) thereof,Having regard to Council Directive 92/45/EC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild game meat(3), as last amended by Directive 97/79/EC(4), and in particular Article 16(3) thereof,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(5), as last amended by Commission Decision 2003/42/EC(6), and in particular Article 10,Whereas:(1) The animal health and veterinary certification conditions for imports of fresh meat from certain African countries are laid down by Commission Decision 1999/283/EC(7), as last amended by Decision 2003/74/EC(8).(2) The animal and public health and veterinary certification conditions for import of wild and farmed game meat and rabbit meat from third countries are laid down by Commission Decision 2000/585/EC(9), as last amended by Decision 2003/74/EC.(3) An outbreak of foot-and-mouth disease was confirmed in Botswana in the approved EC zone number 6 on 7 of January 2003, with the first infection on the holding thought to be 23 December 2002, and Commission Decision 2003/74/EC was adopted to suspend exports to the Community from the whole of the country of boned fresh meat of bovine, ovine and caprine species and farmed and wild ungulates produced after the presumed date of first infection, pending further information required to support regionalisation.(4) The Botswanan authorities carried out emergency vaccination around the outbreak and further investigations, assessing the situation in the country. All the animals in the infected farms are being destroyed.(5) The outcome of this assessment shows that the infected area is located in veterinary control zones 6 and 7, in an area of about 30 km by 40 km. In addition, four farms on the periphery of this area were included in the infected area because of the possibility of contact with animals of infected farms.(6) No further cases of foot-and-mouth disease have been observed throughout the country.(7) The Botswanan authorities have informed the Community that Zones 6 and 7 are the infected areas, the surrounding zones 5, 8 and 9 are considered as buffer zones, while zones 10, 11, 12, 13 and 14 should be considered free. These free areas are separated physically from the rest of the territory by fences.(8) In this situation, the importation into the Community of de-boned and matured fresh meat excluding offal of bovine, ovine and caprine species and farmed and wild ungulates should be allowed from the zones 10, 11, 12, 13 and 14 irrespective of the date of slaughter.(9) The measures provided for in this Decision should be reviewed within three months in particular in the light of the disease evolution and further information received from the authorities of Botswana.(10) Decisions 1999/283/EC and 2000/585/EC should be amended accordingly.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex I to Decision 1999/283/EC is replaced by the text in Annex I to this Decision.Article 2Annex II to Decision 1999/283/EC is replaced by the text in Annex II to this Decision.Article 3Annex I to Decision 2000/585/EC is replaced by the text in Annex III to this Decision.Article 4Annex II to Decision 2000/585/EC is replaced by the text in Annex IV to this Decision.Article 5The measures provided for in this Decision shall be reviewed within three months in the light of the evolution of the foot-and-mouth disease situation in Botswana.Article 6This Decision shall apply from 14 March 2003.Article 7This Decision is addressed to the Member States.Done at Brussels, 7 March 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 198, 21.7.2001, p. 11.(3) OJ L 268, 14.9.1992, p. 35.(4) OJ L 24, 30.1.1998, p. 31.(5) OJ L 62, 15.3.1993, p. 19.(6) OJ L 13, 18.1.2003, p. 24.(7) OJ L 110, 28.4.1999, p. 16.(8) OJ L 28, 4.2.2003, p. 45.(9) OJ L 251, 6.10.2000, p. 1.ANNEX I"ANNEX IDESCRIPTION OF TERRITORIES OF CERTAIN AFRICAN COUNTRIES ESTABLISHED FOR ANIMAL HEALTH CERTIFICATION PURPOSES>TABLE>"ANNEX II"ANNEX IIMODELS OF ANIMAL HEALTH CERTIFICATES TO BE REQUESTED>TABLE>"ANNEX III"ANNEX IDESCRIPTION OF TERRITORIES OF CERTAIN THIRD COUNTRIES ESTABLISHED FOR ANIMAL HEALTH CERTIFICATION PURPOSES>TABLE>"ANNEX IV"ANNEX IIAnimal health guarantees to be requested on certification of wild and farmed game meat and rabbit meat>TABLE>NB:(y) Only meat produced from animals slaughtered after 7 July 2002 and before 23 December 2002 can be imported into the Community.(x) Meat produced from animals slaughtered after 7 March 2002 can be imported into the Community."